DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with the applicant that the closest prior art of record, Painter US 2019/0270635) doesn’t teach a spin qubit rather Painter teaches a photon qubit where instead of spin directions, horizontal and vertical polarizations are determining factors of qubit state. Therefore, although Painter teaches qubits situated in mechanical resonators (opto-acoustic transducer 200) and coupled through acoustic waveguide (acoustic waveguide 305 of Fig 3) in a respective acoustic frequency range, the qubit type being different, applicant’s claim 1 distinguishes itself from Painter’s embodiments. Claims 2-18 being dependent from claim 1 are also allowable. Claims 19-27 were allowed as mentioned in the previous office action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Ethan A. McGrath (Reg. no. 63,874) on 2/24/2021.
The application has been amended as follows: 

providing acoustic coupling between the first spin qubit of the first SMR and the second spin qubit of the first SMR in an intra-SMR acoustic frequency range in which the first SMR and the second SMR are uncoupled; and
coupling an intra-SMR phonon in the intra-SMR frequency range to the second spin qubit of the first SMR so that a quantum state of the second spin qubit of the first SMR changes.
27. (Currently Amended) The method of claim 22, further comprising:
acoustically coupling the first spin qubit of the first SMR to an ensemble of spin qubits on the first SMR; and
wherein the coupling the phonon to the second SMR so that a quantum state of the second spin qubit of the second SMR changes based on a quantum state of the first spin qubit of the first SMR includes transferring a state of the first spin qubit of the first SMR to the second spin qubit of the second SMR in response to the phonon.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAFIZUR RAHMAN/Examiner, Art Unit 2843